  Case 1:21-mj-05758-UA Document 10 Filed 07/30/21 Page 1 of 2




                          PELUSO & TOUGER, LLP
                              70 LAFAYETTE STREET
                             NEW YORK, NEW YORK 10013
                               PelusoandTouger.com

                                                           Ph. No. (212) 608-1234
                                                           Fax No. (212) 513-1989

BY ECF:
July 30, 2021

Honorable Sarah L. Cave
United States District Court Magistrate Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. David Powell,
    21 MJ 05758

Your Honor,

I am writing with the consent of the Government to respectfully request to modify Mr.
Powell’s conditions of release. The current conditions for release are as follows:

       1-$50,000.00 PRB co-signed by three financially responsible individuals
       2- Home detention with location monitoring
       3- The standard conditions
       4- Pre-Trial Supervision as directed
       5- No contact with co-defendants unless defense counsel is present
       6- Travel only in the SDNY and EDNY
       7-His place of residence would be his mother’s house in rural upstate New York

Defendant’s respectful request with the consent of the Government is that his place of
residence be transferred to his father’s house ( 2537 Decatur Ave, Apt. 25, Bronx, NY
10458) and he be allowed to seek employment and attend school. The reason for this
request to change domicile is that his mother lives in rural New York State and there are
no opportunities for employment or education. However, if he is allowed to live with
his father, he has the ability to attend many vocational programs which will lead to
employment. Specifically, the defendant has made inquiries at the EOC located at 361
  Case 1:21-mj-05758-UA Document 10 Filed 07/30/21 Page 2 of 2

Honorable Sarah L. Cave
July 30, 2021
Page 2 of 2

West 125th Street, New York, New York, and they have many programs he is excited to
avail himself of. Thus, the defendant most respectfully requests the Court grant the
sought after bail modifications as consented to by the Government.

Thank you very much for your consideration of this matter

                                                  Respectfully yours,

                                                  David Touger
 Application GRANTED. Mr. Powell shall live at
 his father's residence at the address above.

 SO ORDERED.



 _________________________________
 USMJ 7/30/2021
